         Case 1:21-cv-00100-EGS Document 108 Filed 06/08/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NANCY GIMENA HUISHA-HUISHA, on
 behalf of herself and others similarly situated,
 et al.,

                    Plaintiffs,
                                                                Civ. A. No. 21-100 (EGS)
         v.

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                    Defendants.


          JOINT MOTION TO CONTINUE HOLDING IN ABEYANCE
                     PLAINTIFFS’ MOTIONS FOR
    CLASS CERTIFICATION AND CLASSWIDE PRELIMINARY INJUNCTION

       Plaintiffs and Defendants, by and through undersigned counsel, jointly move pursuant to

Federal Rule of Civil Procedure 6(b)(1) to continue holding in abeyance the briefing on and the

Court’s consideration of Plaintiffs’ Motion for Class Certification (ECF No. 23) and Motion for

Classwide Preliminary Injunction (ECF No. 57) for an additional ten days to June 18, 2021. As

grounds for this motion, the parties state as follows:

       1.      By Minute Order dated May 27, 2021, the Court granted the parties’ previous Joint

Motion to Continue Holding in Abeyance Plaintiffs’ Motions for Class Certification and Classwide

Preliminary Injunction (ECF No. 107). As part of the Order, Plaintiffs’ deadline to file their reply

in support of the foregoing motions was moved to June 8, 2021.

       2.      The parties have continued to engage in discussions exploring ways to resolve or

narrow the dispute at issue in this case. And the parties appreciate the Court’s previous orders

extending the abeyance of litigation. To facilitate the continuation of these discussions, the parties

believe the most reasonable and efficient course of action is to continue the temporary stay of
         Case 1:21-cv-00100-EGS Document 108 Filed 06/08/21 Page 2 of 4




further proceedings on the motions. The parties submit that such discussions present good cause

to continue to stay the briefing and consideration of these motions.

       3.      The parties have agreed that either party may move to terminate the abeyance by

filing a motion seeking such relief. 1

       4.      A proposed order is enclosed.

       5.      Therefore, the parties jointly request that the deadline for Plaintiffs’ reply brief and

any consideration by the Court of these motions be stayed for an additional ten days. Accordingly,

Plaintiffs’ reply would be due on June 18, 2021.



Dated: June 8, 2021                              Respectfully submitted,

                                                  CHANNING D. PHILLIPS
                                                  D.C. Bar #415793
                                                  Acting United States Attorney

                                                  BRIAN P. HUDAK
                                                  Acting Chief, Civil Division

                                                   /s/ Sean M. Tepe
                                                  SEAN M. TEPE, DC Bar #1001323
                                                  Assistant United States Attorney
                                                  555 Fourth St., N.W.
                                                  Washington, D.C. 20530
                                                  Phone: (202) 252-2533
                                                  Email: sean.tepe@usdoj.gov
                                                  Counsel for Defendants




1
  The parties also agree that the abeyance does not preclude Defendants from filing a motion
seeking leave to submit a further declaration or declarations. Plaintiffs reserve the right to oppose
such a motion but agree it may be filed consistent with the abeyance. The parties also agree that
Plaintiffs may file motions for stays of removal for individual families during the abeyance.
Defendants reserve the right to oppose such motions but agree they may be filed consistent with
the abeyance.

                                                  2
       Case 1:21-cv-00100-EGS Document 108 Filed 06/08/21 Page 3 of 4




s/ Lee Gelernt________                       Karla M. Vargas**
Lee Gelernt**                                Texas Civil Rights Project
Daniel A. Galindo**                          1017 W. Hackberry Ave.
Omar Jadwat**                                Alamo, Texas 78516
Ming Cheung**                                Tel: (956) 787-8171
American Civil Liberties Union Foundation,
Immigrants’ Rights Project                   Robert Silverman*
125 Broad Street, 18th Floor                 Irit Tamir*
New York, NY 10004                           Oxfam America
Tel: (212) 549-2600                          Boston, MA 02115, Suite 500
                                             Tel: (617) 482-1211
Stephen B. Kang**
Cody Wofsy**                                 Scott Michelman (D.C. Bar No. 1006945)
Morgan Russell**                             Arthur B. Spitzer (D.C. Bar No. 235960)
American Civil Liberties Union Foundation,   American Civil Liberties Union Foundation
Immigrants’ Rights Project                   of the District of Columbia
39 Drumm Street                              915 15th Street NW, Second Floor
San Francisco, CA 94111                      Washington, D.C. 20005
Tel: (415) 343-0770                          Tel: (202) 457-0800

Andre Segura                                 Jamie Crook (D.C. Bar No. 1002504)
Kathryn Huddleston                           Karen Musalo
Rochelle Garza                               Center for Gender & Refugee Studies
Brantley Shaw Drake                          200 McAllister St.
American Civil Liberties Union Foundation    San Francisco, CA 94102
of Texas, Inc.                               Tel: (415) 565-4877
5225 Katy Freeway, Suite 350
Houston, Texas 77007                         Attorneys for Plaintiffs
Tel. (713) 942-8146                          *Pro hac vice application forthcoming
                                             **Admitted pro hac vice
Tamara F. Goodlette**
Refugee and Immigrant Center for
Legal Education and Legal Services
(RAICES)
802 Kentucky Avenue
San Antonio, TX 78201
Tel: (210) 960-3206




                                             3
         Case 1:21-cv-00100-EGS Document 108 Filed 06/08/21 Page 4 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NANCY GIMENA HUISHA-HUISHA, on
 behalf of herself and others similarly situated,
 et al.,

                    Plaintiffs,
                                                              Civ. A. No. 21-100 (EGS)
        v.

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                    Defendants.


                                     [PROPOSED] ORDER

       Upon consideration of the Joint Motion to Continue Holding in Abeyance Plaintiffs’

Motions for Class Certification and Classwide Preliminary Injunction and for good cause shown,

it is hereby ORDERED that the Joint Motion is GRANTED. Either party may terminate the

abeyance by filing a motion seeking such relief.

       It is FURTHER ORDERED that Plaintiffs shall file their reply in support of their

motions for class certification and preliminary injunction on June 18, 2021.


_________________                                   __________________
Date                                                Emmet G. Sullivan
                                                    United States District Judge
